OPINION OF THE COURT
Lazer, J. P.
The issue is the constitutionality and statutory validity of a zoning restriction that, with a limited exception for two persons 62 years of age or over, restricts occupancy of one-family homes to persons related by blood, marriage or adoption. While the proffered theories of illegality are numerous, we conclude that the restriction is fatally unconstitutional because it violates the due process clause of the State Constitution (NY Const, art I, § 6).
I
Oyster Bay is a large but typical suburban town largely zoned for single-family residential use with more than 90% of its housing consisting of one-family homes and a population in excess of 246,000 people in its unincorporated areas. The Oyster Bay zoning ordinance defines “family” as “any number of persons related by blood, marriage or legal adoption, living and cooking on the premises together as a single nonprofit housekeeping unit” or any two persons not so related who are 62 years of age or over and live and cook together on the premises as a single nonprofit housekeeping unit (Building Zone Ordinance of the Town of Oyster Bay, art 1, § 1). The current controversy originated when Robert and Joan McMinn rented their four-bedroom house in the D residence district to four unrelated young men. The only residential use permitted in the D district is one-family housing. In December, 1976, the Oyster Bay building inspector instituted criminal proceedings in the Nassau County District Court against the McMinns, charging violation of the zoning ordinance in that they were “renting to more than one family”.
*48The McMinns and their four tenants responded with this action against the town, its supervisor and its building inspector, to enjoin the District Court prosecution and for a declaration that the zoning ordinance violates their constitutional right to equal protection and due process and is legally inconsistent with a portion of the Human Rights Law, specifically section 296 of the Executive Law. The District Court proceedings were adjourned during the trial of this action and have now been enjoined pending the outcome of these appeals.
At the trial, the tenants testified that their relationships with each other were those of friends and co-workers. They had grown up in the area and wished to continue living in the vicinity of their families and friends, but no longer wanted to reside with their parents. They did not wish to live alone, however, and were unable to afford regular apartments. By living together, they were able to share rent, utility and cleaning obligations. During the proceedings, it was revealed that after the commencement of this action the McMinns had contracted to sell the house and relinquished possession to the vendee, without conveying title. The four tenants had moved to another single-family residence within the Town of Oyster Bay, and the sole occupants of the house were thus the vendee, her adopted daughter, and an unrelated man who lived there with them — again a violation of the ordinance.
Much of the expert testimony produced at the trial dealt with demographic trends of national and townwide import. It was thus revealed that the percentage of American households consisting of unrelated persons living together in 1980 had doubled since 1970, although the trend had been resisted in Oyster Bay because the zoning ordinance prevented any substantial number of unrelated persons from obtaining housing. According to plaintiffs’ experts, the ordinance contributed to the fact that Oyster Bay’s population had undergone a decrease since 1970 and that the average occupancy of the dwelling units in unincorporated areas was reduced from 4.05 persons in 1970 to 3.47 persons in 1980. These experts were of the belief that voluntary formation of households consisting of unrelated persons stems from the desire to overcome isolation and to avoid the high cost of living alone. The testimony also indicated that households consisting of unrelated persons have been achieving greater acceptance in society and, even more significantly, that their stability actually approximates that of traditional families in first marriages. The experts thus concluded that unrelated persons should be permitted to occupy homes in the same numbers as traditional families would under normal circumstances.
*49The town’s experts believed that Oyster Bay’s definition of family is reasonable because persons who move to the suburbs seek neighborhoods that permit them to pursue family values. Rejecting the idea that young single adults have moved from Oyster Bay because of the lack of available housing, these witnesses ascribed the exodus to the fact that community facilities and life styles in Nassau County are inappropriate to the needs of the young. No evidence was offered, however, to show how or whether occupancy of a single-family residence by unrelated persons disturbs the character of single-family residential areas, increases parking and traffic problems, results in overcrowding, or creates any similar problems.
At the trial’s end, the court denied defendants’ motion to dismiss the action as moot and subsequently held that the ordinance was unconstitutional to the extent that it prohibited occupancy of a one-family dwelling by two unrelated persons because the exception permitting two unrelated individuals 62 years of age or older to occupy a one-family house violated the State equal protection rights of persons younger than 62. The court also decided that the prohibition against two unmarried persons residing together in a one-family house illegally conflicted with section 296 of the Executive Law (see McMinn v Town of Oyster Bay, 111 Misc 2d 1046).
The plaintiffs have appealed seeking a declaration that the ordinance is invalid as it relates to occupancy by more than two persons unrelated by blood, marriage or adoption living together as a single housekeeping unit. The town has cross-appealed to reverse the determination that the ordinance is partially invalid.
II
Plaintiffs contend that the Oyster Bay zoning ordinance is invalid because (1) it contravenes the prohibition against discrimination on the basis of marital status set forth in the Human Rights Law (Executive Law, § 296, subd 5, par [a], cl [1]); (2) it violates the equal protection clause of the State Constitution (NY Const, art I, § 11); (3) it is constitutionally impermissible exclusionary zoning; and (4) it violates the due process clause of the State Constitution (NY Const, art I, § 6). In their complaint, plaintiffs expressly limited the scope of this action to their claims that the ordinance violates New York State constitutional and statutory provisions, specifically declared that they were asserting “no federal claims whatever”, and, “pursuant to England v Louisiana Medical Examiners, 375 US 411 (1964), expressly reserve[d] the right to litigate all *50federal claims in a federal forum”. The trial court limited its decision to the State issues confronting it.
Contrary to the defendants’ contention, the issues have not been mooted, nor have plaintiffs been deprived of standing, by either the McMinns’ contract to sell the house or by the tenants’ move to another one-family house within the Town of Oyster Bay (see Younger v Harris, 401 US 37, 41; cf. Group House v Board of Zoning & Appeals, 45 NY2d 266, 271). The criminal prosecution is still pending, and the McMinns, who are the owners of several other houses within the Town of Oyster Bay, at least one of which is concededly subject to the same ordinance, have asserted a claim that the ordinance has had a negative effect on the value of their property. As to the tenants, they remain in violation of the ordinance in their new home.
Turning to the first of plaintiffs’ attacks upon the validity of the ordinance, we are compelled to reject their argument and the trial court’s determination that the ordinance conflicts with the Human Rights Law (Executive Law, art 15). Subdivision 5 of section 296 of the Executive Law provides in part that:
“(a) It shall be an unlawful discriminatory practice for the owner * * *
“(1) To refuse to sell, rent, lease or otherwise to deny to or withhold from any person or group of persons such a housing accommodation because of the * * * marital status of such person or persons.”
Under the interpretation adopted in Hudson View Props. v Weiss (59 NY2d 733), a restriction against occupancy by persons who have no familial relationship does not constitute illegal discrimination based on “marital status” under the statute (see, also, Matter of Manhattan Pizza Hut v New York State Human Rights Appeal Bd., 51 NY2d 506; Maryland Comms. on Human Relations v Greenbelt Homes, 300 Md 75, 475 A2d 1192).
Despite their categorical disavowal of any intention to assert any Federal claims in this action and their election to rely entirely upon the provisions of the State Constitution and the Executive Law, the plaintiffs have turned to the Federal Constitution to support their equal protection argument. They thus assert that the restrictive definition of “family” is subject to a strict scrutiny analysis under the State Constitution because it infringes upon the fundamental rights of free association, travel and privacy that are guaranteed by the Federal Constitution. Plaintiffs hope, no doubt, that if they fail to prevail in this action they will be able to reassert the same underlying Federal claims in a subsequent Federal suit based on the Federal equal protec*51tion clause. In view of this strategic decision to avoid Federal issues and in light of our resolution of the due process challenge to the ordinance, we deem it inappropriate to attempt to invoke a State constitutional right of equal protection based on grounds that the plaintiffs have otherwise abjured and reserved for a Federal forum.
Nor do we find it necessary to determine whether the trial court was correct in concluding that the ordinance runs afoul of the State equal protection clause to the extent that it contains an exception that permits two unrelated persons 62 years of age or older to reside in a one-family house while excluding unrelated persons under the age of 62. Since the conclusion we ultimately reach is that the restriction as a whole is violative of due process, no useful purpose would be served by separately evaluating the validity of the allegedly unconstitutional exception contained in it.
Finally, we agree with the trial court that the proof adduced at trial was insufficient to sustain a finding that the ordinance constitutes exclusionary zoning. Plaintiffs failed to make the requisite factual demonstration as to regional needs or that the ordinance was enacted with an exclusionary purpose (see Robert E. Kurzius, Inc. v Incorporated Vil. of Upper Brookville, 51 NY2d 338; Berenson v Town of New Castle, 38 NY2d 102). We arrive then at the ultimate and dispositive issue — the due process clause of the New York State Constitution.
III
The current dispute is a local reflection of a controversy of nationwide character that springs from significant alterations in demography, social concepts, housing conditions and economics that have occurred over the last several decades and affected substantial segments of the population. Confronted with a housing shortage that particularly affects them, young and single suburban residents have sought to avoid some of the consequences through sharing housing costs by living with persons with whom they are unrelated by blood, marriage or adoption. The conflict is between the efforts of these population groups to satisfy their housing needs and the efforts of local governments to preserve what is viewed as the traditional character of one-family residential areas (see Note, “Burning the House to Roast the Pig”: Unrelated Individuals and Single Family Zoning’s Blood Relation Criterion, 58 Cornell L Rev 138; Shilling, Council of Planner’s Librarians Bibliography, No. 31; Rathkopf, The Fictional Family: Some Thoughts Regarding Non-Traditional *52Households, ALI-ABA Land Use Litigation [1981]; The Definition of “Family” in Single-Family Zoning, 42 Mont L Rev 165).
The causes of the housing difficulties faced by the young and the single are well known. They include, of course, the fact that large numbers of young persons have moved from parental homes into the housing market, the persistent trend toward the deferral of marriage, and the dramatic upsurge in the number of broken marriages and single parent households. When these factors coalesce with the scarcity of multifamily housing in the suburbs and the financial incapacity of the young and the single (including single parents) to buy or rent houses for their exclusive use, myriad members of the new and the maturing generations confront the choice between living in inadequate or illegal suburban accommodations or moving from where they were born, nurtured and matured to urban areas (see Holy Name Hosp. v Montroy, 153 NJ Super 181; Rathkopf, op. cit., pp 93-112). The evidence reveals a positive explosion in the number of households across the land in which unrelated individuals band together to share housing and its costs.
Paralleling these problems is the predicament of aging homeowners who are often marooned in houses too large for their needs and too costly to maintain at the same time that their ability to rent to others is constrained by local zoning regulations which also leave them without adequate recourse to multifamily housing. The result is “The old can’t get out; the young can’t move in” (see Trapped in the American Dream, Newsday, April 30, 1984, p 7, col 1; Elderly Find Solace and Savings as They Share Homes and Lives, New York Times, Aug. 6, 1984, p Bl, col 4). The consequent sharp proliferation in the number of illegal two-family houses has confronted local governments with further problems in balancing the needs of their populations with traditional zoning strictures (see Matter of Sherman v Frazier, 84 AD2d 401).
IV
In its original zoning context, “single-family” referred to the physical structure of the dwelling to distinguish that type of building from apartment houses or other multiple dwellings; it was not intended to regulate the composition of the household (see Rathkopf, op. cit., p 93; Note, 23 Hastings LJ 1459). As zoning has evolved, however, local governments have proceeded to define “family” on the basis of the relationships between members of the unit, numbers of its members, its permanence, or in terms of maintenance of a common household or common use of the kitchen (Shilling, op. cit., p vii; Ann., 71 ALR3d 693). *53Broader definitions have included unrelated individuals functioning as a single housekeeping unit while narrower ones have limited the unit to those related by blood, marriage or adoption (Rathkopf, op. cit., pp 95-96). In the current era, these definitions of family are literally awash with constitutional and societal implications.
In Village of Belle Terre v Boraas (416 US 1), the Supreme Court found a restriction similar to that in Oyster Bay not violative of the Federal due process clause. Although some commentators believe the Belle Terre holding is inapplicable when a large municipality is involved (see Rathkopf, op. cit., pp 98-99), we deem it unfruitful to engage in such distinctions. Considering Belle Terre’s sweeping language, we are disinclined to create a thicket of due process distinctions based on the size of suburban communities. In this action brought on State grounds, plaintiffs can draw no solace from Belle Terre’s restrictive interpretation of the Federal due process clause.
What does warrant determinative consideration is the claim that the Oyster Bay restriction is arbitrary and irrational and therefore in violation of the due process clause contained in section 6 of article I of the State Constitution. In construing that clause, the Court of Appeals has sometimes differed with the Supreme Court’s view of due process, basing the differentiation on the unique language of the New York clause, the different purposes served by the Federal and State provisions, the extensive history of due process protections afforded the citizens of this State, and upon principles of federalism (see Cooper v Morin, 49 NY2d 69, 79, cert den sub nom. Lombard v Cooper, 446 US 984; Sharrock v Dell Buick-Cadillac, 45 NY2d 152, 159-161). On this record, section 6 of article I of the State Constitution provides ample basis for the conclusions we reach.
Broad as it is, municipal zoning power is not without limits. A zoning regulation must bear a substantial relation to the health, welfare and safety of the community (Robert E. Kurzius, Inc. v Incorporated Vil. of Upper Brookville, 51 NY2d 338, supra) and it may not be arbitrary, for there must be a reasonable relation between the end sought to be achieved and the means used to achieve the end (French Investing Co. v City of New York, 39 NY2d 587; Matter of Board of Educ. v City Council, 29 NY2d 681; 1 Rathkopf, The Law of Zoning and Planning [4th ed], §§ 5.01, 5.02). A municipality may not, for example, zone to exclude persons having a need for housing within its boundaries or within the region (see Berenson v Town of New Castle, 38 NY2d 102, supra; Matter of Golden v Planning Bd., 30 NY2d 359, app dsmd 409 US 1003).
*54Nevertheless, a municipal ordinance does carry with it a strong presumption of constitutionality (see Lighthouse Shores v Town of Islip, 41 NY2d 7) and judicial inquiry ends if there are any facts known or reasonably to be perceived which justify the legislation (see Town of Huntington v Park Shore Country Day Camp, 47 NY2d 61). The town argues that an abundance of reasons exist to justify the restrictions it defends. The reasons, we are told, include preservation of the character of single-family residential areas, reduction of parking and traffic problems, control of population density and prevention of noise and disturbance. Although these concerns are legitimate (see Matter of Golden v Planning Bd., supra; Stevens v Town of Huntington, 20 NY2d 352), a community may not, under the guise of protecting family values, apply completely arbitrary restrictions (see Group House v Board of Zoning & Appeals, 45 NY2d 266, supra).
In evaluating the constitutional validity of the challenged restrictions, we take judicial notice of the rather obvious fact that the character of the suburbs has been substantially altered over the last 25 years (see Long & Glick, Family Pattern in Suburban Areas: Recent Trends [Schwartz, The Changing Face of the Suburbs, p 43]; Boder, The Future of the American Suburb, in Dolce, Suburbia, p 193). Whatever the original accuracy of the traditional image of suburbia — homogeneity, standardization and conformity — few can doubt that modern suburban communities increasingly present diversity and new dynamics (see Masotti & Hadden, Suburbia in Transition, p 3; Dolce, Suburbia, pp vii-viii; Marshall, Suburban Life Styles, in The Urbanization of the Suburbs, pp 123, 145). While the traditional image linked the suburbs with child-centered family units, modern suburbia has spawned the very groups that historically preferred city life — single persons, the elderly and childless couples (see Marsh & Kaplan, The Lure of the Suburbs, in Dolce, Suburbia, p 47; Masotti & Hadden, op. cit., p 8). As these persons seek to remain in the suburbs rather than leave them, suburban communities have acquired a full range of life styles and diversity — with increasing employment, recreational and entertainment opportunities for young single adults (see Masotti & Hadden, op. cit.; Boder, op. cit., p 193; Schwartz, The Changing Face of the Suburbs, p 328). The problem is housing.
In attempting to regulate that problem, the reach of the Oyster Bay ordinance exceeds by far the original purposes of “single-family” designations in zoning ordinances — to distinguish that type of building from apartment houses and other multiunit dwellings (Note, 23 Hastings LJ 1459). The proper *55intent of the “single-family” designation is “to control types of housing and living and not the genetic or intimate internal family relations of human beings” (City of White Plains v Ferraioli, 34 NY2d 300, 305). By regulating the genetic and internal composition of the one-family household the Oyster Bay ordinance conclusively presumes that occupancy by persons unrelated by blood, marriage or adoption is inimical to the general welfare (see State v Baker, 81 NJ 99; Atkisson v Kern County Housing Auth., 59 Cal App 3d 89; Note, 72 Mich L Rev 508, 548). If that presumption had any merit in an earlier era, it is wholly unsupported by this record, and it cannot withstand scrutiny.
That scrutiny must proceed without the benefit of any presumption that the Town Board investigated and found sufficient facts to support the restrictions it enacted. There is nothing in the record to indicate that any investigation was undertaken, there are no facts in the record to support the restrictions proffered by the town, and no such facts may be reasonably inferred (see Bellanca v New York State Liq. Auth., 50 NY2d 524, 530-531, revd on other grounds 452 US 714, on remand 54 NY2d 228; Peconic Ave. Businessmens’ Assn. v Town of Brookhaven, 98 AD2d 772). In Bellanca, the Court of Appeals declined to accept any presumption that the State Legislature had investigated and knew facts that supported the intrusion upon First Amendment rights involved in banning topless dancing in establishments that served liquor. With due process the issue, we, too, refuse to accept any presumption that the Oyster Bay Town Board investigated the facts and discovered that unrelated persons who reside in one-family houses as a single housekeeping unit disrupt the tranquility or character of neighborhoods and produce overcrowding and more noise, parking and traffic problems than do families related by blood, marriage or adoption. Our reluctance to presume the existence of such an investigation or of such knowledge by the Oyster Bay Town Board is heightened by the fact that none of the other towns on Long Island have found it necessary to enact an ordinance as restrictive as that of Oyster Bay (see, e.g., Babylon Town Ordinance, subpart HH; Brookhaven Town Code, § 85-1; Huntington Town Code, § 62-6; North Hempstead Building Zone Ordinance, § 70-231; Code of Town of Riverhead, § 108-3; Code of Town of Shelter Island, ch 113-1 [b]; Town Code of Southampton, ch 69). In the absence of a presumption of investigation and knowledge, and evidence to support the town’s position, we cannot on this record accept the further and conclusive presumption of the ordinance that unrelated people who join to share companionship and costs *56as a single housekeeping unit in one-family houses in Oyster Bay disrupt and alter their neighborhoods and create the other problems we have mentioned.
The issues we now decide are not unique to New York. The Supreme Courts of California, Illinois, Michigan and New Jersey all have held that zoning classifications that prohibit unrelated persons from residing in single-family dwellings as a single household unit or that limit the numbers of unrelated persons that may do so are arbitrary and unconstitutional under their State Constitutions because they sweep in so many individuals who cause no traffic, noise or congestion problems and thereby prohibit a wide variety of innocuous users (State v Baker, supra; City of Santa Barbara v Adamson, 27 Cal 3d 123; City of Des Plaines v Trottner, 34 Ill 2d 432; Charter Township of Delta v Dinolfo, 419 Mich 253, 351 NW2d 831). Although the Court of Appeals has never directly passed on the question that now confronts us, it has not hesitated to shunt aside the blood-marriage-adoption definition when it has been raised to prevent handicapped, neglected or foster children from living together in a one-family house (see Group House v Board of Zoning & Appeals, 45 NY2d 266, supra; City of White Plains v Ferraioli, 34 NY2d 300, supra; see, also, Crane Neck Assn. v New York City/Long Is. County Servs. Group, 92 AD2d 119, affd with opn 61 NY2d 154).
While we recognize the legitimate local interest in preventing overcrowding and traffic congestion, restricting single household composition to related persons is not a means reasonably related to the ends sought (see State v Baker, supra; Charter Township of Delta v Dinolfo, supra; Moore v East Cleveland, 431 US 494, 513-521 [Stevens, J., concurring]), and it has even been characterized as “burn[ing] the house to roast the pig” (Larson v Mayor & Council of Borough of Spring Lake, 99 NJ Super 365, 374). Ordinances that tie the definition of family unit solely to blood, marriage or adoption serve no density function because there are no corresponding limitations on the size of traditional families and it is not necessarily true that unrelated groups residing as a single housekeeping unit generate more traffic, parking and noise problems than groups of related persons. Traditional family groups are as mobile today as the nontraditional, and possession of two or more cars by traditional groups is quite common (State v Baker, 81 NJ 99,107-108, supra; City of Santa Barbara v Adamson, 27 Cal 3d 123,133, supra; City of Des Plaines v Trottner, supra, pp 437-438).
The arbitrary nature of the Oyster Bay ordinance is emphasized by the fact that it prohibits as few as two unrelated persons *57from sharing a single-family residence. How the presence of a few unrelated persons in a single-family residence could disturb the family characteristics of a neighborhood or pose a threat to the public welfare is difficult to perceive. Not only is a house that is adequate to accommodate a traditional family more than adequate for occupancy by two or three unrelated persons, but that number is actually below the community’s average density (see Collins Realty v City of Margate City, 112 NJ Super 341; 2 Rathkopf, Law of Zoning and Planning [4th ed], § 17A.04).
The expert witnesses declared that the stability of unrelated households now approaches the stability of traditional families, that permitting a greater number of unrelated persons to live together in a single-family dwelling would be more reasonable than the present proscription in the ordinance, that one person per bedroom is not overcrowding and that traditional families often have two or more wage earners and a greater income than unrelated individuals. With none of these views controverted by the town, we see scant connection between the restrictions in the ordinance and the problems the town asserts that it seeks to avert. The Oyster Bay ordinance permits unlimited numbers of distantly related persons to live together while it forbids even two persons who are unrelated from living together unless they are both 62 years of age or older. In Oyster Bay, any person can live in a house alone, but it is illegal for that person to live with one or more unrelated individuals as a single housekeeping unit regardless of how close or intimate the bond or bonds may be and even if what they occupy is a large estate property with many bedrooms. But it is legal for any number of distantly related persons to live in a two-bedroom house on a tiny plot (see State v Baker, 81 NJ 99, 109-110, supra).
The fact that restrictions in the Oyster Bay ordinance are arbitrary and unreasonable does not imply that single-family zoning is an unsound concept. What it does indicate, however, is something that other States and many municipalities in New York recognize — the viability of single-family zoning restrictions no longer depends on biological or legal relationships but on the single housekeeping unit which reflects a certain level of stability (State v Baker, supra; Berger v State, 71 NJ 206; City of Des Plaines v Trottner, 34 Ill. 2d 432, supra; Brady v Superior Ct., 200 Cal App 2d 69). The Court of Appeals has declared that it is proper to zone for single-family use, but when the restriction “require[s] that the relationships in the family unit be those of blood or adoption, then its definition of family might be too restrictive” (City of White Plains v Ferraioli, 34 NY2d 300, 305, supra). When a group functions as a single housekeeping unit, it *58is considered to bear “the generic character of a family unit as a relatively permanent household” (City of White Plains v Ferraioli, supra, p 306) and it should be as entitled to occupy a single-family dwelling as its legally or biologically related neighbors (State v Baker, 81 NJ 99, 108-110, supra). The single housekeeping unit that consists of persons who live and cook together because they are friends, seek companionship or share the need for affordable housing, approximates the living arrangements of a traditional family, and its existence as a normal, stable and permanent unit makes its use of the dwelling compatible with the residential neighborhood in which it is located (Berger v State, supra). Indeed, the single housekeeping unit consisting of various numbers of unrelated persons has been recognized as one basis for restricting the use of a single-family dwelling in many municipalities (see, e.g., Babylon Town Ordinance, subpart HH; Brookhaven Town Code, § 85-1; Huntington Town Code, § 62-6; North Hempstead Building Zone Ordinance, § 70-231; Code of Town of Riverhead, § 108-3; Code of Town of Shelter Island, ch 133-1 [b]; Town Code of Southampton, ch 69).
Our holding, then, is that the Oyster Bay ordinance is so arbitrary in its restrictions upon occupancy of one-family dwellings as to constitute a denial of due process (see Vlandis v Kline, 412 US 441; Stanley v Illinois, 405 US 645). The ordinance is fatally overbroad because it forbids segments of the population — principally the young, the single, and to some extent the elderly — from living in a house with another person or other persons who are not blood, marital or adoptive relatives, a use which poses no threat to the maintenance of the governmental objectives sought to be achieved (see State v Baker, supra; City of Santa Barbara v Adamson, 27 Cal 3d 123, supra). Those objectives can be achieved constitutionally by prohibiting hotels or rooming houses in residential districts, invoking criminal and general power statutes to control disruptive behavior (Kirsch Holding Co. v Borough of Manasquan, 59 NJ 241), imposing single housekeeping unit criteria in zoning ordinances (City of White Plains v Ferraioli, 34 NY2d 300, supra) and establishing off-street parking requirements (State v Baker, supra; City of Santa Barbara v Adamson, supra).
Nor do we imply by our holding that the number of unrelated persons who may live in a single-family home is limitless. Although the number of persons in a conventional family unit tends to be limited for biological reasons (City of White Plains v Ferraioli, supra, p 306), Ferraioli suggests that a reasonable numerical limitation on occupancy by unrelated persons might *59be constitutional, while Moore v East Cleveland (431 US 494, supra) suggests that limitations on the number of blood related residents might not. Local governments can create zoning standards which permit “a reasonable number of persons who constitute a bona fide single housekeeping unit” to occupy one-family houses (see Berger v State, 71 NJ 206, 225, supra; Collins Realty v City of Margate City, 112 NJ Super 341, 349, supra) without infringing due process rights or tarring the young, the single or the elderly with a presumption that in the absence of a genetic or legal relationship between them their presence in one-family houses destroys the peace or character of neighborhoods. We leave for another day and another case the determination of whether numerical restrictions tied to density regulations that refer to floor space or bedroom or bathroom facilities can survive constitutional scrutiny. It is the present we deal with, and we conclude that Oyster Bay’s definition of family is an arbitrary device that intrudes upon the due process rights of significant population groups in the community.
Accordingly, the judgment appealed from should be modified by adding a declaration that the provision of section 1 of article 1 of the Building Zone Ordinance of the Town of Oyster Bay defining “family” is unconstitutional insofar as it prohibits two or more persons unrelated by blood, marriage or adoption to live together, by adding a provision that the ordinance is violative of the right of due process under section 6 of article I of thé New York State Constitution, insofar as it prohibits occupancy of one-family homes by persons unrelated by blood, marriage or adoption, and by adding a provision enjoining enforcement of the ordinance to the extent it is declared unconstitutional. The judgment should also declare that the ordinance is constitutional insofar as it limits occupancy of one-family homes to members of a single housekeeping unit. As so modified, the judgment should be affirmed, with costs to the plaintiffs.